Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 4-11 are withdrawn from further consideration as set forth in the previous office actions.

Claims 1, and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter.  Claim 1 recites the “planate front” in which planate is defined as having a plane or flat surface (dictionary.com).  The only structure that having a plane or flat surface comprises the two portions 40/45.   It seems claim 3 recites the same structure as “a first upper front slope” and “second front slope”, it is unclear what comprises the “planate front” on the two wig heads recites in claim 1. If  “a first upper front slope” and “second front slope” comprise the “planate front” in claim 1, this is a double inclusion.  Please identify the planate front in the drawings.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conklin (493248), or in the alternative under 35 U.S.C. 103 as being unpatentable over  Conklin in view of Dahlstrom (2709004) or Oppenheimer (2094810).   Conklin teaches a plurality of wigheads 2 including first and second wig heads with a planate portion at the middle of portion 2, a vertical post F having an upper end and a bottom end, said upper end immovably attached to said first wig head and said second wig head. 
With respect to the “planate front”, note that there is no definition from the specification, in view of this, the term planate is merely a planar portion. Also, the specification does not define what comprises the front, and the two planar portions 40/45 are facing the middle.  In light of the specification, the “planate front” comprises a flat portion on the forward half portion of the device, and the middle flat portions in Conkin comprises the front half portion.
	In the alternative, Dahlstrom, teaches that it is known in the art to provide a support with a planar portion, note the flat portion 34 or 28.  Oppenheimer teaches that it is known in the art to provide a support with a planar portion, note the flat portion, note the flat profile on top of portion 25.  It would have been obvious to one of ordinary skill in the art to provide support with planate portion to provide the desired support the merchandise.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Conklin in view of Kroll et al. (20060049220).  Kroll teaches that it is known in the art to provide support with wig heads with 10, 11, and 12, each with slope forming V-shaped crevices.  It would have been obvious to one of ordinary skill in the art to provide a support with wig heads and slopes forming V-shaped crevices as taught by Kroll to provide an alternative support for the headwear.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (3498510).   To the degree it is argued that “planate front” comprises the planar faces at the connection between the wigheads, Johnson teaches two wig heads 50/52 with planate front at 54 in fig. 5.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Kroll et al. (20060049220).  Kroll teaches that it is known in the art to provide support with wig heads with 10, 11, and 12, each with slope forming V-shaped crevices.  It would have been .

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rheinish et al. (D390039).  Rheinish teaches a device with a post (the middle thin portion in fig. 4, and two heads with planate front (note the varous planar surfaces formed by the longitudinal block and the two lateral blocks in fig. 1 and top view in fig. 2. 
	Regarding claim 3, note that the planar surfaces by the blocks forming V-shaped crevices (90 degree crevices)

Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541.  The examiner can normally be reached on 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733